

115 HR 2090 IH: Election Integrity Act of 2017
U.S. House of Representatives
2017-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2090IN THE HOUSE OF REPRESENTATIVESApril 12, 2017Mr. Messer introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require voters in elections for Federal office to
			 provide photo identification as a condition of casting a ballot in such
			 elections, and for other purposes.
	
 1.Short titleThis Act may be cited as the Election Integrity Act of 2017. 2.Requiring Voters to Provide Photo Identification (a)Requirement To Provide Photo Identification as Condition of Casting Ballot (1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section:
					
						303A.Photo identification requirements
							(a)Provision of identification required as condition of casting ballot
								(1)Individuals voting in person
 (A)Requirement to provide identificationNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a valid photo identification.
									(B)Availability of provisional ballot
 (i)In generalIf an individual does not present the identification required under subparagraph (A), the individual shall be permitted to cast a provisional ballot with respect to the election under section 302(a), except that the appropriate State or local election official may not make a determination under section 302(a)(4) that the individual is eligible under State law to vote in the election unless, not later than 10 days after casting the provisional ballot, the individual presents to the official—
 (I)the identification required under subparagraph (A); or (II)an affidavit attesting that the individual does not possess the identification required under subparagraph (A) because the individual has a religious objection to being photographed.
 (ii)No effect on other provisional balloting rulesNothing in clause (i) may be construed to apply to the casting of a provisional ballot pursuant to section 302(a) or any State law for reasons other than the failure to present the identification required under subparagraph (A).
										(2)Individuals voting other than in person
 (A)In generalNotwithstanding any other provision of law and except as provided in subparagraph (B), the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a valid photo identification.
 (B)Exception for overseas military votersSubparagraph (A) does not apply with respect to a ballot provided by an absent uniformed services voter who, by reason of active duty or service, is absent from the United States on the date of the election involved. In this subparagraph, the term absent uniformed services voter has the meaning given such term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1)), other than an individual described in section 107(1)(C) of such Act.
									(b)Provision of identifications without charge to individuals unable To pay costs of obtaining
 identificationIf an individual presents a State or local election official with an affidavit attesting that the individual is unable to pay the costs associated with obtaining a valid photo identification under this section, the official shall provide the individual with a valid photo identification under this subsection without charge to the individual.
 (c)Valid photo identifications describedFor purposes of this section, a valid photo identification means, with respect to an individual who seeks to vote in a State, any of the following: (1)A valid State-issued motor vehicle driver’s license that includes a photo of the individual and an expiration date.
 (2)A valid State-issued identification card that includes a photo of the individual and an expiration date.
 (3)A valid United States passport for the individual. (4)A valid military identification for the individual.
 (5)Any other form of government-issued identification that the State may specify as a valid photo identification for purposes of this subsection.
								(d)Notification of identification requirement to applicants for voter registration
 (1)In generalEach State shall ensure that, at the time an individual applies to register to vote in elections for Federal office in the State, the appropriate State or local election official notifies the individual of the photo identification requirements of this section.
 (2)Special rule for individuals applying to register to vote onlineEach State shall ensure that, in the case of an individual who applies to register to vote in elections for Federal office in the State online, the online voter registration system notifies the individual of the photo identification requirements of this section before the individual completes the online registration process.
 (e)Treatment of States with photo identification requirements in effect as of date of enactmentIf, as of the date of the enactment of this section, a State has in effect a law requiring an individual to provide a photo identification as a condition of casting a ballot in elections for Federal office held in the State and the law remains in effect on and after the effective date of this section, the State shall be considered to meet the requirements of this section if—
 (1)the State submits a request to the Attorney General and provides such information as the Attorney General may consider necessary to determine that the State has in effect such a law and that the law remains in effect; and
 (2)the Attorney General approves the request. (f)Effective dateThis section shall apply with respect to elections for Federal office held in 2020 or any succeeding year..
 (2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:
					
						
							Sec. 303A. Photo identification requirements..
 (b)Conforming amendment relating to voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (4)in the case of the recommendations with respect to section 303A, October 1, 2018.. (c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.
			(d)Conforming amendments relating to repeal of existing photo identification requirements for certain
			 voters
 (1)In generalSection 303 of such Act (42 U.S.C. 15483) is amended— (A)in the heading, by striking and requirements for voters who register by mail;
 (B)in the heading of subsection (b), by striking for Voters Who Register by Mail and inserting for Mail-In Registration Forms; (C)in subsection (b), by striking paragraphs (1) through (3) and redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
 (D)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II). (2)Clerical AmendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows:
					
						
							Sec. 303. Computerized statewide voter registration list requirements..
 (e)Effective DateThis section and the amendments made by this section shall apply with respect to elections for Federal office held in 2020 or any succeeding year.
			